Judge Phillips
dissenting.
I vote to vacate the order dismissing plaintiff’s action. Her action under the authority of the former Act is materially different from actions authorized by the new Act, and in my opinion the diminished statute of limitations does not apply to it; and if it does the 180 days allowed her to sue after the statute became effective was not reasonable, “taking all the circumstances into consideration.” Blevins v. Northwest Carolina Utilities, Inc., 209 N.C. 683, 686, 184 S.E. 517, 519 (1936).